DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:  Species 1, as exemplified in figures 3A-3E (claims 1, 2, 4, and 8-20); and Species 2, as exemplified in figures 9A-9C (claims 1, 3, 5-7, 9, and 15).
The species are independent or distinct, because the claims to the different species recite the mutually exclusive characteristics of such species. For example, Species 2 includes a body having, inter alia, the characteristics of a cutout and a plurality of wings; while Species 1 does not include such characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9, and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Fraser Roy on January 24, 2022, a provisional election was made without traverse to prosecute the invention of Species 1, claims 1, 2, 4, and 8-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 5-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claims 9 and 15, “the suture” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 8-13, and 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cragg et al. (5,868,762).  Cragg et al. disclose, at least in figures 1-10 and col. 4, line 9 to col. 6, line 46; a method for closing a puncture in tissue (16), the method comprising: advancing a guide member (12)  into proximity with the tissue, the guide member having a needle guide (44); positioning a distal end of the guide member with the needle guide toward the tissue to present an opening of the needle guide toward the tissue the needle guide cooperating with a suture securing device  (68) that is slidably coupled to the guide member and a suture (80) attached to the suture securing device; deploying the suture securing device, the suture securing device comprising a body (70) with an anchor point (76) for the suture and features (72, 74) that allow the suture securing device to pierce the tissue and resist retraction through the tissue; and establishing tension in the suture to move the suture securing device toward another suture securing device to thereby close the puncture in the tissue, wherein the needle guide is deployed distally from the guide member and advanced through the tissue by moving an activation handle relative to the guide member, wherein the method further comprises positioning a plug (84) against the vessel wall, and wherein the suture securing device comprises a tapered body (at 72). 
Cragg also discloses a  method for closing a puncture in tissue (16), the method comprising: advancing a guide member (12) into proximity with a puncture in tissue; positioning a distal end of a needle guide (44) toward the tissue to present an opening 
Cragg further discloses a method for closing a puncture in tissue (16), the method comprising: advancing a distal end of a guide member (12) to position openings near the distal end into proximity with a puncture in tissue; deploying a plurality of anchors (68), each of the plurality of anchors comprising a body (70) with an anchor point (76) for a suture (80) and features (72, 74) that allow the anchors to pierce the tissue and resist retraction through the tissue, the anchor point being at a location proximal an intermediate location of the anchor; and moving the plurality of anchors toward the longitudinal axis of the guide member to close the puncture in the tissue, wherein the method further comprises actuating a handle (50) relative to the guide member to deploy the plurality of anchors, wherein the method further comprises . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cragg (5,868,762) in view of Baker et al. (7,632,287).  Cragg discloses the invention substantially as claimed, but does not explicitly disclose that the anchor comprises a conical body.  Baker et al. teach, at least in figures 3 and 4 and col. 6, lines 61-66; an anchor (102 or 104) comprising a conical body (124 or 126).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Baker et al., to modify the anchor of Cragg, so that it comprises a conical body.  Such a modification would allow the anchor to be easily moved through tissue when the tissue is dilated via the conical body.
  


Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771